IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-12-00260-CV

                             IN RE DANIEL PATRICK DAY



                                     Original Proceeding



                              MEMORANDUM OPINION


        In this original proceeding, Relator seeks mandamus relief against the District

Clerk of Hill County1 for the clerk’s alleged failure or refusal to file Relator’s civil

lawsuit.

        A court of appeals has no jurisdiction to issue a writ of mandamus against a clerk

except to protect or enforce its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West

2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding).

Given Relator’s allegations, this exception is not applicable.

        We lack jurisdiction to decide this original proceeding against the district clerk




1
  Relator has named the former district clerk (Charlotte Barr), rather than the current district clerk
(Angelia Orr), as respondent. Because we must dismiss the petition for lack of jurisdiction, we will not
apply Rule of Appellate Procedure 7.2. See TEX. R. APP. P. 7.2.
and therefore dismiss it.2




                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed July 26, 2012
[OT06]




2 Relator’s petition for writ of mandamus has several procedural deficiencies. It does not include the
certification required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks an
appendix and a certified or sworn record, as required by Rules 52.3(k) and 52.7(a)(1). See id. 52.3(k),
52.7(a)(1). And, it lacks proof of service on the respondent and the real parties in interest. A copy of all
documents presented to the Court must be served on all parties to the proceeding and must contain proof
of service. Id. 9.5; 52.2. Because of our disposition and to expedite it, we will implement Rule 2 and
suspend these rules in this proceeding. Id. 2.

In re Day                                                                                            Page 2